In a proceeding to compel the administratrix of a decedent’s estate to render and settle her account, the said administratrix appeals from an order of the Surrogate’s Court, Nassau County, entered October 7, 1964 after a hearing, which dismissed her objections to the petition for a compulsory accounting and directed her to file a voluntary account within 30 days, in the absence of which a compulsory order to account would issue (see 43 Misc 2d 991). By her notice of appeal, the administratrix seeks to bring up for review two additional orders of said court, entered respectively September 3, 1963 and April 22, 1964, which consolidated with the present proceeding a prior proceeding to compel her to account and which fixed a date for the hearing of this proceeding (see 39 Misc 2d 589). Appeal dismissed, with costs to the petitioner. In our opinion, none of the orders appealed from is an order affecting a substantial right under section 288 of the Surrogate’s Court Act (Matter of Callahan, 139 N. Y. 51; Matter of Kelly v. Langevin, 153 App. Div. 322; 5 Warren’s Heaton, Surrogates’ Courts [6th ed.], § 447, par. 3, subpar. [f]). If the orders were appealable, we would be disposed to affirm them on the grounds stated in Matter of Feinberg (24 A D 2d 1). The time of the appellant to file her account is extended until 90 days after entry of the order hereon. Christ, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.